UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7254



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAQUAN LOVELY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-98-247, CA-00-3577-3)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shaquan Lovely, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shaquan Lovely seeks to appeal the district court’s orders de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001),

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Lovely, Nos. CR-98-247; CA-00-3577-3 (D.S.C. Apr.

26, 2001; July 12, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2